NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment and Reply, filed 8/11/2021.
Claims 1-3 and 5-14 are pending and allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as previously presented in the Action mailed 6/17/2021: the art of record fails to teach or render obvious a process for hydrocracking a hydrocarbon feedstock containing at least 80% by volume of compounds boiling above 340C using the integrated process comprising: (A) hydrotreating the feedstock, (b) (B) gas/liquid separation of effluent from stage A with a separation device which comprises a chamber compartmentalized into an upstream degassing compartment and a downstream stripping compartment separated with an internal wall, degassing liquid effluent from stage A, passing degassed liquid from the degassing compartment to the stripping compartment through at least one opening made in the internal wall and/or by overflowing above the said internal wall separating said compartments, stripping degassed effluent so as to obtain a gaseous effluent comprising hydrogen and a middle distillate fraction and a liquid effluent, and scrubbing by injection of a scrubbing medium in order to condense heavy compounds resulting from the degassing and/or stripping, in a scrubbing compartment, (C) hydrodesulfurizing the gaseous effluent from stage B and an external liquid hydrocarbon middle distillate feedstock, (D) a first hydrocracking of the liquid effluent resulting from stage B, (E) gas/liquid separation of the liquid effluent from D, (F) fractionating the liquid effluent resulting from stage E into at least one effluent comprising the converted hydrocarbon products having boiling points of less than 340 C and an unconverted liquid fraction having a boiling point of greater than 340 C, (G) a second hydrocracking of the unconverted liquid fraction resulting from stage F, wherein at least a part of the effluent obtained in the second hydrocracking is sent to 
The closest art of record, Wilfried US 2016/0122666, teaches (A) hydrotreating a hydrocarbon feedstock (0079-0096), (B) intermediate separation into a gaseous and liquid effluent (0097-0107), (D) hydrocracking the liquid effluent (0115-0143), (E) gas/liquid separation of the effluent from D (0146-0147), and (F) fractionation (0150), and (G) recycling the unconverted fraction to the hydrocracking reactor (0154). Wilfried also teaches (C) wherein the vapor from step B may be subject to further refining, including through hydrotreating (0114). Wilfried fails to teach wherein the intermediate separation (B) occurs using the claimed degassing, stripping, and scrubbing steps. 
Additional art of record, Brierley US 2008/006097, teaches a process comprising (A) hydrotreating a feedstock 3, (B) gas/liquid separation 5, (C) hydroprocessing the vapor with a second feed 8, (D) hydrocracking the liquid from B with a third feedstock, (E) gas/liquid separation of the effluent from D 11 14 17, and (F) fractionation of the liquid from E 19; and (H) compression and recycle of a portion of the hydrogen (abstract; figure; 0026). Brierly fails to teach wherein the intermediate separation (B) occurs using the claimed degassing, stripping, and scrubbing steps; and (G) second stage hydrocracking.  
Additional art of record, Thakkar US 6,217,746, teaches a two stage hydrocracking process comprising (A) hydrotreating the feed, (D) hydrocracking the effluent, (E) separating the effluent from D in a gas/liquid separator, (F) fractionating the liquid from E, and (G) hydrocracking in a second unit the unconverted liquid fraction from (F). Thakkar is silent regarding separating the hydrotreated effluent from A into a vapor and liquid using degassing, stripping, and scrubbing steps as claimed in step B and (C) sending the vapor fraction to a hydrodesulfurization step. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771